The record in this cause having been considered by the Court and the foregoing opinion prepared under Chapter 14553, Acts 1929, adopted by the Court as its opinion, it is considered, ordered, adjudged and decreed by the Court that the decree of the court below should be and the same is hereby reversed and the cause is remanded with directions to the lower court to enter a decree in accordance with the views herein expressed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
  ELLIS, J., absent on account of illness. *Page 21